Citation Nr: 1530603	
Decision Date: 07/17/15    Archive Date: 07/24/15

DOCKET NO.  13-07 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a left ear hearing loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 


INTRODUCTION

The Veteran had active service from August 1970 to September 1972.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

In March 2014, proper notice was sent to the Veteran regarding his Travel Board hearing scheduled for June 2014.  However, the Veteran did not appear for the hearing and did not provide a reason for his failure to appear.  Thus, his request for a hearing before the Board is considered withdrawn.

Following the May 2013 Supplemental Statement of the Case, the Veteran was afforded another VA examination in February 2015 (available in VBMS).  In July 2015, the Veteran, through his representative submitted a waiver of RO consideration.  38 C.F.R. § 20.1304(c).  Therefore, the Board may consider the new evidence.  

The Board notes that the Veteran appears to have executed a new VA Form 21-22 more than 90 days following certification to the Board.  In that regard, the Veteran's case was certified to the Board on September 27, 2014 with the Disabled American Veterans listed as the Veteran's representative along with a valid corresponding VA Form 21-22.  On January 5, 2015, the Veteran executed a VA Form 21-22 which purported to appoint the American Legion as the Veteran's representative.  See Veteran's VBMS file.  

An appellant and his representative will be granted a period of 90 days following mailing of notice to them that an appeal has been certified to the Board for appellate review during which they may submit a request for a change in representation.  See 38 C.F.R. § 20.1304(a)(2014).  The Board will not accept a request for a change in representation except when the appellant demonstrates on motion that there is good cause for the delay.  See 38 C.F.R. § 20.1304(b)(2014).  If good cause is not shown, the request for a change in representation will be referred to the agency of original jurisdiction without action by the Board concerning the request.  See 38 C.F.R. § 20.1304(b)(i)(2014).  As the Veteran executed a new VA Form 21-22 greater than 90 days following certification to the Board and did not demonstrate good cause for his delay, the Board will not take action in regard to the newly executed VA Form 21-22.  The appointment in favor of the American Legion is referred to the agency of original jurisdiction.  

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDING OF FACT

The evidence of record is at least in equipoise as to whether the Veteran's left ear hearing loss is related to his in-service noise exposure.


CONCLUSION OF LAW

Resolving doubt in favor of the Veteran, service connection for a left ear hearing loss disability is warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that entitlement to service connection a left ear hearing loss disability can be granted.  Therefore, no further development is required as any deficiency has been rendered moot.

II.  Service Connection 

In order to obtain service connection under 38 U.S.C.A. §§ 1110, 1131 and 38 C.F.R. § 3.303(a) a Veteran must satisfy a three element test: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so- called 'nexus' requirement.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013).  

In the case of any Veteran who served for ninety (90) days or more during a period of war - a chronic disease becoming manifest to a degree of ten (10) percent of more within one (1) year from the date of separation from such service shall be considered to have been incurred in or aggravated by such service, notwithstanding there is no record evidence of such disease during the period of service.  38 U.S.C.A. § 1112(a)(1) (West 2014).  The term chronic disease includes organic diseases of the nervous system, such as sensorineural hearing loss and tinnitus.  38 U.S.C.A. § 1101(3) (West 2014); see also 38 C.F.R. § 3.309(a) (2014).  

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory threshold for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2014).  

Left Ear Hearing Loss

The Veteran was afforded VA examinations in July 2007, February 2011, May 2013 and February 2015.  The Veteran also submitted private audiograms from November 2011 and February 2013.  The examinations revealed the following puretone thresholds, in decibels:




HERTZ 



500
1000
2000
3000
4000
July 2007
LEFT
10
20
20
30
35
Feb. 2011
LEFT
10
10
20
20
30
Nov 2011 
LEFT (private)
20
25
25
30
40
Jan. 2013
LEFT (private)
20
25
25
30
40
May 2013
LEFT
15
15
20
20
30
Feb 2015
LEFT
15
15
20
25
30

The Veteran's Maryland CNC word recognition scores in the left ear were 94 percent in July 2007, 100 percent in February 2011, 94 percent in May 2013, and 100 percent in 2015.  The private audiologist specified in a January 2012 correspondence that he did not use the Maryland CNC test during the November 2011 or January 2013 examinations.  

Here, the evidence is in equipoise as to whether the Veteran has hearing loss under VA standards.  In that regard, VA examinations do not indicate that the Veteran's auditory thresholds in the left ear are 26 decibels or greater for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz.  However, the Veteran's private treatment records from Sumter Ear, Nose and Throat indicate that the Veteran's auditory thresholds in the left ear are 40 decibels at 4000 Hertz.  Although, the private audiologist indicated that he did not use the Maryland CNC Test, the Veteran's puretone threshold results indicate impaired hearing for VA purposes.  

Next, there is evidence of an in-service injury.  Specifically, the Veteran stated that he was exposed aircrafts and firing ranges while on active duty as a security policeman.  The Veteran's DD 214 confirms that he was a security policeman during service.  Accordingly, the Board accepts the Veteran's account of in-service acoustic trauma.  

Having found that the Veteran suffers from left ear hearing loss and sustained acoustic trauma in service, the Board finds that the evidence is at least in equipoise on whether the Veteran's left ear hearing loss is related to his military service.  

In that regard, on the one hand, the February 2011 VA examiner opined that the Veteran's left ear hearing loss was less likely as not related to service.  She reasoned that the Veteran's entrance examination indicated normal hearing bilaterally and his separation examination revealed normal hearing in the left ear.  She opined that the Veteran's service records did not indicate a significant change in hearing for the left ear, when comparing the Veteran's entrance and separation audiograms.  "The effects of hazardous noise exposure are present at the time of injury."  The February 2015 examiner similarly opined against a nexus between the Veteran's left ear hearing loss and service.  She opined that although there was a significant shift in hearing from recorded thresholds in 1970 induction to separation, raw data from August 1970 indicates thresholds that do not shift or progress from induction to separation.  

On the other hand, although the May 2013 audiological results did not reveal impaired hearing for VA purposes, the May 2013 VA examiner opined that it is at least as likely as not that the Veteran's left ear hearing loss is related to service.  He reasoned that the Veteran's entrance examination indicated normal hearing bilaterally and his separation examination indicated a 20 decibel shift in the left ear at 4000 Hertz, which is indicative of noise exposure.  

The November 2011 private audiological results indicated that the Veteran's hearing loss "could be related" to the Veteran's history of noise exposure in the military.  

The Board finds that the opposing VA medical opinions are of equal probative value.  A medical opinion is most probative if it is factually accurate, fully articulated and based on sound reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  All three of the VA medical professionals offered well-supported rationale for their opinions.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).  Although they ultimately came to different conclusions, it appears that they considered the same factual evidence.  

Further, the Veteran is already service-connected for right ear hearing loss based on the same in-service noise exposure.  The Board finds that it at least as likely as not that the Veteran's left ear hearing loss, although not as severe as his right ear, was caused by in-service noise exposure.  

In sum, the Board finds that the evidence in support of and against the Veteran's claim to be of equal probative value.  When the totality of the evidence supports the Veteran's claims or is in relative equipoise, the Veteran prevails on his claim.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Resolving doubt in the Veteran's favor, the claim for entitlement to service connection for left ear hearing loss is granted.


ORDER

Entitlement to service connection for a left ear hearing loss disability is granted.





____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


